Case 1:14-cv-01703-TAB-SEB Document 77-4 Filed 08/05/19 Page 1 of 7 PageID #: 355



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

      ANN ROBBINS,

                        Plaintiff,

      v.                                             CASE NO. 1:14-cv-1703-TAB-SEB

      MED-1 SOLUTIONS, LLC,

                       Defendant.


                           DEFENDANT’S RESPONSE TO
                 FIRST SET OF INTERROGATORIES TO DEFENDANT

           Interrogatory No. 1:

          State the date you first learned that Ms. Robbins had filed an appeal in Cause No.
    49K03-1407-SC-003946.

           RESPONSE:

           December 09, 2014

           Interrogatory No. 2:

           State whether you checked the Court’s (online or other) docket to see if an appeal
    had been filed prior to filing your motion for proceedings supplemental on January 20,
    2015 in Cause No. 49K03-1407-SC-003946.

           RESPONSE:

           Defendant lacks sufficient knowledge to generate a response to this
           interrogatory.

           Interrogatory No. 3:

           State when you filed Plaintiff’s Motion for an Award of Additional Attorney’s
    Fee in Cause No. 49K03-1407-SC-003946.

           RESPONSE:
           January 20, 2015.
Case 1:14-cv-01703-TAB-SEB Document 77-4 Filed 08/05/19 Page 2 of 7 PageID #: 356




           Interrogatory No. 4:

            State whether you checked the Court’s (online or other) docket to see if an appeal
    had been filed prior to filing Plaintiff’s Motion for an Award of Additional Attorney’s
    Fees in Cause No. 49K03-1407-SC-003946.

           RESPONSE:

           Defendant lacks sufficient knowledge to generate a response to this
           interrogatory.


           Interrogatory No. 5:

            State the name of the attorney for Med-1 Solutions, LLC that spoke with Plaintiff
    at court on Cause No. 49K03-1407-SC-003946 on September 23, 2014, and state whether
    or not said attorney told Plaintiff that he had “now spent three more hours” working on
    Plaintiff’s case.

           RESPONSE:

           Defendant lacks sufficient knowledge to generate a response to this
           interrogatory. Notwithstanding, Francis Niper was the attorney who had
           appeared on this case for Defendant.



           Interrogatory No. 6:

            State whether the attorney that spoke with Plaintiff at court on Cause No. 49K03-
    1407-SC-003946 on September 23, 2014, told Plaintiff that she would be responsible for
    additional attorney fees if she did not pay the $375 attorney fees and $117 in court costs
    that day.

           RESPONSE:

           Defendant lacks sufficient knowledge to generate a response to this
           interrogatory.


           Interrogatory No. 7:

           State whether the Affidavit of Attorney found at Dkt. 51-1 by Francis R. Niper is
    accurate.



                                                2
Case 1:14-cv-01703-TAB-SEB Document 77-4 Filed 08/05/19 Page 3 of 7 PageID #: 357



           RESPONSE:

           Defendant lacks sufficient knowledge to generate a response to this
           interrogatory.

           The Affidavit appears to be signed by a former MED-1attorney licensed in
           the State of Indiana who signed it under the penalties of perjury attesting to
           the attorney’s fees incurred on this case.

           Notwithstanding, MED-1 does not have any reason to believe an affidavit
           signed by its former attorney would be anything but accurate.

           Interrogatory No. 8:

            State all material facts known to you that support your denial of paragraph 26(a)
    of Plaintiff’s Second Amended Complaint.

           RESPONSE:

           Plaintiff has provided no supporting evidence to the claims made in
           paragraph 26(a).

           Furthermore, MED-1 employed an attorney licensed in the State of Indiana
           who signed an affidavit under the penalties of perjury attesting to the
           attorney’s fees incurred on this case.

           Interrogatory No. 9:

            State all material facts known to you that support your denial of paragraph 26(b)
    of Plaintiff’s Second Amended Complaint.

           RESPONSE:

           Plaintiff has provided no supporting evidence to the claims made in
           paragraph 26(b).

           Interrogatory No.10:

            State all material facts known to you that support your denial of paragraph 26(c)
    of Plaintiff’s Second Amended Complaint.

           RESPONSE:

           Plaintiff has provided no supporting evidence to the claims made in
           paragraph 26(c).



                                                 3
Case 1:14-cv-01703-TAB-SEB Document 77-4 Filed 08/05/19 Page 4 of 7 PageID #: 358



           Furthermore, MED-1 employed an attorney licensed in the State of Indiana
           who signed an affidavit under the penalties of perjury attesting to the
           attorney’s fees incurred on this case.




           Interrogatory No. 11:

            State all material facts known to you that support your denial of paragraph 26(d)
    of Plaintiff’s Second Amended Complaint.

           RESPONSE:

           Plaintiff has provided no supporting evidence to the claims made in
           paragraph 26(d).

           Notwithstanding the lack of evidence, Defendant cites Marion County,
           Indiana, Local Rule 49-SC00-601



           Interrogatory No. 12:

            State all material facts known to you that support your denial of paragraph 26(e)
    of Plaintiff’s Second Amended Complaint.

           RESPONSE:

           Plaintiff has provided no supporting evidence to the claims made in
           paragraph 26(e).

           Notwithstanding the lack of evidence, Defendant cites Marion County,
           Indiana, Local Rule 49-SC00-601


           Interrogatory No. 13:

           State all material facts known to you that support your First Affirmative Defense.

           RESPONSE:

           Defendant has established procedures for an attorney licensed in the State of
           Indiana to review and sign all filings with the Court.




                                                 4
Case 1:14-cv-01703-TAB-SEB Document 77-4 Filed 08/05/19 Page 5 of 7 PageID #: 359




                           DEFENDANT’S RESPONSE TO
                  PLAINTIFF’S FIRST REQUESTS FOR PRODUCTION


            1.      All documents and electronically stored information (each use of the term
    “document” hereinafter includes electronically stored information) in your possession
    related to the alleged debt of Plaintiff that is the subject of the lawsuit captioned Med-1
    Solutions, LLC v. Ann Marie Robbins, Cause No. 49K03-1407-SC-03946 (hereinafter
    “Small Claims Lawsuit”) and the collection thereof, including but not limited to all
    internal notes, e-mails and electronic and hard copy files.

           RESPONSE:

           Objection: This information contains information that is protected by
           attorney client privilege and/or attorney work product.

           Defendant is providing a copy of its entire account including information up
           to the date of the filing of this claim. Defendant has redacted information
           that is subject to attorney client privilege and work product. Defendant has
           redacted information that has been inputted following the filing of the
           Second Amended Complaint on March 31, 2017.

           2.    Each document that itemizes or tracks the time you spent in the Small
    Claims Lawsuit and collecting the debt at issue therein.

           RESPONSE:

           Defendant has no document responsive to this request.

           3.      All policy and procedure documents that concern the timekeeping by
    attorneys or other employees related to debt collection.

           RESPONSE:

           Defendant has no documents responsive to this request.

           4.     All audio recordings of any conversation with Plaintiff or notes taken from
    any conversation with Plaintiff.

           RESPONSE:

                                                 5
Case 1:14-cv-01703-TAB-SEB Document 77-4 Filed 08/05/19 Page 6 of 7 PageID #: 360




          Objection: This information contains information that is protected by
          attorney client privilege and/or attorney work product.

          Defendant has no recordings responsive to this request. Defendant has
          attached all notes in its account noting software. The Defendant has redacted
          information that is subject to attorney client privilege and work product.


          5.     Each document disclosed in part (B) of Defendant’s Initial Disclosures.

          RESPONSE:

          Defendant lacks sufficient information to produce the requested documents.
          Defendant’s Initial Disclosures do not contain a part (B).


          6.     Each document that supports your answer to Interrogatory No. 8.

          RESPONSE:

          Defendant has no documents responsive to this request.

          7.     Each document that supports your answer to Interrogatory No. 9.

          RESPONSE:

          Defendant has no documents responsive to this request.

          8.     Each document that supports your answer to Interrogatory No. 10.

          RESPONSE:

          Defendant has no documents responsive to this request.

          9.     Each document that supports your answer to Interrogatory No. 11.

          RESPONSE:

          Defendant has no documents responsive to this request.

          10.    Each document that supports your answer to Interrogatory No. 12.

          RESPONSE:

          Defendant has no documents responsive to this request.

                                              6
Case 1:14-cv-01703-TAB-SEB Document 77-4 Filed 08/05/19 Page 7 of 7 PageID #: 361




           11.     Each document that supports your bona fide error affirmative defense.

           RESPONSE:

           See Page 30 of the Legal Manual Attached.

           12.     Any document, recording or other piece of evidence that you may use as
           an exhibit in a motion for summary judgment or at the trial of this matter and have
           not already produced in response to the foregoing requests.

           RESPONSE:

           Defendant has no documents responsive to this request.


    Respectfully submitted to Plaintiff’s counsel on April 30, 2019.

    /s/Nicholas Moline
    Nicholas Moline, IN Atty #29711-49
    Attorney for Defendant
    MED-1 Solutions, LLC
    517 U.S. Highway 31 North
    Greenwood, IN 46142
    (317) 883-5640




                                CERTIFICATE OF SERVICE

    The undersigned, one of the attorneys for Defendant, certifies that on April 30, 2019 he
    caused a copy of the foregoing, Defendant’s Response to First Set of Interrogatories
    to Defendant & Defendant’s Response to Plaintiff’s First Requests for Production
    To Be Served Via Email On:

    Robert Duff
    robert@robertdufflaw.com

    /s/ Nicholas Moline
    Nicholas Moline
    Counsel for Defendant



                                                7
